e

+

af

 

 

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

    

UNITED STATES DISTRICT COURT | 2 7 25 2019

SOUTHERN DISTRICT OF CALIFORNIA | ofcac0cGSyGTcson:
SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA JUDGMENT IN A CREMINAL CASE &— DEPUTY
Vv (For Offenses Committed On or After November 1, 1987)

JOSE DE JESUS LAZARO-DIAZ (1)
Case Number: 3:19-CR-02969-JLS

Danielle Renee Peay, CJA
Defendant’s Attorney

USM Number 75843-298

oO -
THE DEFENDANT:
pleaded guilty to count(s) One (1) of the Information

[1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:1544 - Misuse of Passport (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

[C] Count(s) is dismissed on the motion of the United States.

 

Bq Assessment: $100.00 waived.
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

] No fine QO) Forfeiture pursuant to order filed , cluded herein,

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 11, 2019

Date of Imposition of Sentence
TINO

ON. JANIS L. SAM
NITED STATES DISTRICT JUDGE

 

 
a

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: JOSE DE JESUS LAZARO-DIAZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02969-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Six (6) months

C1 Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
e Designated to a facility in the Western Region to accommodate family visits.

x

The defendant is remanded to the custody of the United States Marshal.

{J The defendant must surrender to the United States Marshal for this district:
LI] at A.M, on

 

 

 

Ci as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O onor before

QO as notified by the United States Marshal.

(J as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02969-JLS

 
